MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                            FILED
regarded as precedent or cited before any                                   Oct 07 2020, 9:08 am

court except for the purpose of establishing                                     CLERK
the defense of res judicata, collateral                                     Indiana Supreme Court
                                                                               Court of Appeals
                                                                                 and Tax Court
estoppel, or the law of the case.


APPELLANT PRO SE
Lawrence T. Newman
Bradenton, Florida



                                           IN THE
    COURT OF APPEALS OF INDIANA

In Re: The Estate of Al Katz,                             October 7, 2020
Deceased,                                                 Court of Appeals Case No.
                                                          20A-ES-140
and
                                                          Appeal from the Marion Superior
Lawrence T. Newman                                        Court
Appellant-Petitioner,                                     The Honorable James A. Joven,
                                                          Judge
        v.
                                                          Trial Court Cause No.
                                                          49D13-1009-ES-40244
Robert W. York,
Appellee-Respondent.



Tavitas, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-ES-140 | October 7, 2020                      Page 1 of 21
                                             Case Summary
[1]   Lawrence Newman, pro se, appeals the trial court’s award of appellate attorney

      fees to Robert York (“Attorney York”), personal representative of the Estate of

      Al Katz (“Estate”). We affirm.


                                                     Issues
[2]   Newman raises numerous issues on appeal. We revise the issues as follows:


                  I.       Whether Newman is entitled to raise arguments on
                           behalf of beneficiaries to the Estate.


                  II.      Whether Newman is entitled to raise arguments not
                           presented to the trial court.


                  III.     Whether the trial court properly ordered the appellate
                           attorney fees to be paid to the Estate.


                  IV.      Whether the trial court was biased and prejudiced
                           against Newman.


                  V.       Whether Newman properly challenges prior appellate
                           court orders awarding appellate attorney fees.


                  VI.      Whether the trial court properly awarded $167,437.50
                           in appellate attorney fees.


                  VII.     Whether the appellate attorney fee award violated
                           Newman’s constitutional rights.




      Court of Appeals of Indiana | Memorandum Decision 20A-ES-140 | October 7, 2020   Page 2 of 21
                                                      Facts
[3]   This is the fourth appeal instituted by Newman or his wife, Beverly, regarding

      the Estate of Al Katz (“Estate”). Beverly was Katz’s daughter, but Katz’s last

      will and testament “intentionally [left Beverly] nothing” due to an

      estrangement. In re Estate of Katz, No. 18A-ES-1721 (“Appellate Cause 1721”),

      slip op. at 2 (Ind. Ct. App. Dec. 31, 2018), trans. denied, cert. denied, 140 S. Ct.
534 (2019). After Katz’s death in 2010, Beverly was appointed as personal

      representative, and Newman, an attorney, filed an appearance on behalf of

      Beverly. The Indiana Supreme Court, however, suspended Newman in

      December 2011. 1 See In re Newman, 958 N.E.2d 792 (Ind. 2011).


[4]   In 2013 and 2014, Newman filed several motions for reimbursement of alleged

      administrative expenses. In 2015, the trial court removed Beverly as personal

      representative and appointed Attorney York to serve as the successor personal

      representative and attorney of the Estate. Under Appellate Cause No. 49A02-

      1506-ES-642 (“Appellate Cause No. 642”), Beverly appealed the trial court’s

      order removing her, but this Court dismissed Beverly’s appeal on August 21,

      2015. On November 10, 2015, this Court denied Beverly’s petition for

      rehearing, and our Supreme Court denied Beverly’s petition to transfer.


[5]   Newman continued filing claims and various pleadings in the Estate

      proceedings, and he filed another appeal under Appellate Cause Number




      1
          Newman remains suspended.


      Court of Appeals of Indiana | Memorandum Decision 20A-ES-140 | October 7, 2020   Page 3 of 21
      49A05-1710-ES-2475 (“Appellate Cause No. 2475”) regarding three of the trial

      court’s orders, including an injunction order. Attorney York filed a motion to

      dismiss, and on January 4, 2018, this Court entered an order which granted in

      part and denied in part Attorney York’s motion to dismiss. Specifically, this

      Court ordered Newman’s appeal from two of the trial court’s orders to be

      dismissed with prejudice, but denied the motion to dismiss Newman’s appeal of

      one of the trial court’s orders. On June 6, 2018, Attorney York filed a second

      verified motion to dismiss the appeal. On September 12, 2018, this Court

      granted Attorney York’s motion to dismiss the appeal, granted Attorney York’s

      request for appellate attorney fees, and remanded to the trial court to calculate

      the amount of appellate attorney fees.


[6]   On October 12, 2018, Newman filed a petition for rehearing. On November 19,

      2018, this Court denied Newman’s petition for rehearing and granted Attorney

      York’s request for additional appellate attorney fees. Newman then filed a

      petition to transfer, which our Supreme Court denied. Our Supreme Court

      granted Attorney York’s request for attorney’s fees and remanded to the trial

      court “to determine the amount of attorney’s fees the appellee is entitled to

      recover from the appellant related to the transfer proceedings.” Appellate

      Cause No. 2475, April 12, 2019 order.


[7]   Meanwhile, the trial court issued an order on June 12, 2018, regarding the sale

      of certain property belonging to the Estate. In Appellate Cause No. 1721,

      Newman appealed the order and argued:



      Court of Appeals of Indiana | Memorandum Decision 20A-ES-140 | October 7, 2020   Page 4 of 21
              Newman argues that Attorney York was wrongfully appointed
              because of his long-standing animus against [Newman]; that the
              trial court’s disparate treatment of [Newman] and Attorney York
              evidence bias; the trial court’s determinations that [Newman’s]
              administrative expense claims were dismissed or denied are
              erroneous; and that [Newman’s] administrative expense claims
              have statutory priority over federal and state tax claims.


      Appellate Cause No. 1721, slip op. at 15. We affirmed the trial court and,

      pursuant to Indiana Appellate Rule 66(E), we concluded that Attorney York as

      personal representative was entitled to appellate attorney fees. We remanded

      “to the trial court to determine the proper amount of the appellate fee award.”
Id. at 18.


[8]   Newman filed a petition for rehearing, which this Court denied. Newman then

      filed a petition to transfer, which our Supreme Court denied. Newman then

      filed a petition for a writ of certiorari, which the United States Supreme Court

      denied on November 18, 2019.


[9]   Attorney York filed a petition with the trial court for a determination of

      appellate attorney fees. Attorney York detailed all of the appellate pleadings

      and proceedings and noted the following regarding Appellate Cause No. 2475:


              34. In summary, Newman filed 320 pages of Motions, Briefs,
              Responses and the like, in addition to 599 pages of documents.


              35. York in summary filed 193 pages of Motions, Responses,
              Briefs and the like, in addition to 366[ ]pages of documents from
              the record which had not been included by Newman.


      Court of Appeals of Indiana | Memorandum Decision 20A-ES-140 | October 7, 2020   Page 5 of 21
       Appellant’s App. Vol. II p. 125. Regarding Appellate Cause No. 1721,

       Attorney York detailed the pleadings and appellate proceedings and noted:


               65. In summary, Newman filed 192 pages of Motions, Briefs,
               Responses and the like, in addition to 254 pages of documents.


               66. York in summary filed 116 pages of Motions, Responses,
               Briefs and the like, in addition to 346[ ]pages of documents from
               the record which had not been included by Newman.
Id. at 128.


               In the Appellate Cases Newman filed a combined total of 512
               pages of Motions, Briefs, Responses and the like, in addition to a
               combined 853 pages of documents. In order to properly respond
               to Newman’s voluminous submissions, York was nevertheless
               required to file a combined total of 309 pages of Motions,
               Responses, Briefs and the like, in addition to a combined 712[ ]
               pages of documents from the record which had not been included
               by Newman.
Id. at 130. York requested that the trial court assess his fees at $375.00 an hour

       for 453.20 hours.


[10]   Newman filed an objection to Attorney York’s request, and the trial court set

       the matter for hearing. Newman, however, did not appear for the hearing.

       Attorney Robert Zaban, a claimant in the Estate, appeared. With the trial

       court’s approval, Attorney York proceeded “in summary fashion.” Tr. Vol. II

       p. 8. Attorney Karl Mulvaney testified as an expert on Attorney York’s behalf




       Court of Appeals of Indiana | Memorandum Decision 20A-ES-140 | October 7, 2020   Page 6 of 21
       regarding attorney fees in the appellate matters. Attorney York reduced his

       requested fees by 6.7 hours pursuant to one of Newman’s objections.


[11]   The trial court issued findings of fact and conclusions thereon granting

       Attorney York’s petition for appellate attorney fees as follows:


               7. The two Appellate Cases involved numerous and extensive
               filings by Newman, which went beyond the normal amount of
               briefing for appeals, and which required consideration of and
               responses by York. And, in addition to the initial briefing before
               the Indiana Court of Appeals, Newman sought rehearing, and
               then transfer to the Indiana Supreme Court.


               8. York expended 446.5 hours in providing reasonable, just, and
               successful appellate services to the Estate in the Appellate Cases,
               as documented in York’s Appellate Time Records.


               9. A reasonable rate for York’s appellate services is $375.00 per
               hour.


               10. The Estate thereby incurred York’s reasonable appellate
               attorney’s fees in the total amount of $167,437.50.


               11. Pursuant to Orders of the Indiana Supreme Court and the
               Indiana Court of Appeals, this Court determines that the amount
               Newman should pay the Estate for the appellate attorney’s fees
               the Estate incurred as Appellee in Appellate Case No. 49A05-
               1710-ES-02475 and Appellate Case No. 18A-ES-01721 is
               $167,437.50.


       Appellant’s App. Vol. II pp. 92-93. Newman filed a motion to correct error,

       which the trial court denied. Newman now appeals.


       Court of Appeals of Indiana | Memorandum Decision 20A-ES-140 | October 7, 2020   Page 7 of 21
                                                    Analysis
[12]   We begin by noting that Attorney York has not filed an appellee’s brief. When

       an appellee fails to submit a brief, we do not undertake the burden of

       developing arguments for the appellee, and we apply a less stringent standard of

       review. Jenkins v. Jenkins, 17 N.E.3d 350, 351 (Ind. Ct. App. 2014). We may

       reverse if the appellant establishes prima facie error, which is error at first sight,

       on first appearance, or on the face of it. Id. at 351-52. This rule relieves us of

       the burden of controverting arguments advanced in favor of reversal where that

       burden properly rests with the appellee. Id. at 352. We are obligated, however,

       to correctly apply the law to the facts in the record in order to determine

       whether reversal is required. Id.


[13]   We also note that Newman is proceeding pro se. We note that “a pro se litigant

       is held to the same standards as a trained attorney and is afforded no inherent

       leniency simply by virtue of being self-represented.” Zavodnik v. Harper, 17
N.E.3d 259, 266 (Ind. 2014). “An appellant who proceeds pro se is held to the

       same established rules of procedure that trained legal counsel is bound to follow

       and, therefore, must be prepared to accept the consequences of his or her

       action.” Perry v. Anonymous Physician 1, 25 N.E.3d 103, 105 n.1 (Ind. Ct. App.

       2014), trans. denied, cert. denied, 136 S. Ct. 227 (2015). Although we prefer to

       decide cases on their merits, arguments are waived where an appellant’s

       noncompliance with the rules of appellate procedure is so substantial it impedes

       our appellate consideration of the errors. Id. Indiana Appellate Rule

       46(A)(8)(a) requires that the argument section of a brief “contain the

       Court of Appeals of Indiana | Memorandum Decision 20A-ES-140 | October 7, 2020   Page 8 of 21
       contentions of the appellant on the issues presented, supported by cogent

       reasoning. Each contention must be supported by citations to the authorities,

       statutes, and the Appendix or parts of the Record on Appeal relied on . . . .”

       We will not consider an assertion on appeal when there is no cogent argument

       supported by authority and there are no references to the record as required by

       the rules. Id. We will not become an advocate for a party or address arguments

       that are inappropriate or too poorly developed or expressed to be understood.
Id.


[14]   Newman repeatedly argues in his appellant’s brief that he is entitled to relief

       pursuant to Article 1, Section 26 of the Indiana Constitution 2 because the trial

       court “suspended the operation of applicable law.” Appellant’s Br. pp. 10, 13,

       15, 15 n.1, 17, 18, 28-29, 37, 41, 54, 57. Newman, however, cites no relevant

       authority on the application of Article 1, Section 26. Accordingly, Newman’s

       contentions regarding Article 1, Section 26 are waived for failure to make a

       cogent argument. See Ind. Appellate Rule 46(A)(8); Loomis v. Ameritech Corp.,

       764 N.E.2d 658, 668 (Ind. Ct. App. 2002) (holding that the failure to present a

       cogent argument waives the issue for appellate review), trans. denied.




       2
        Article 1, Section 26 of the Indiana Constitution provides: “The operation of the laws shall never be
       suspended, except by the authority of the General Assembly.”

       Court of Appeals of Indiana | Memorandum Decision 20A-ES-140 | October 7, 2020                    Page 9 of 21
                               I. Service of Fee Petition on Beneficiaries

[15]   The first issue is whether Newman is entitled to raise arguments on behalf of

       beneficiaries to the Estate. According to Newman, Attorney York failed to

       serve his fee petition on certain beneficiaries or interested persons and, thus, the

       trial court should not have considered the fee petition. Newman contends that

       the failure to serve the beneficiaries violated Newman’s constitutional rights

       because the beneficiaries were denied “their right to object to York’s fees and

       participate in the hearing thereto, to Newman’s detriment.” Appellant’s Br. p.

       14.


[16]   Although Newman was an attorney in Indiana, his license has been suspended

       since 2011. This Court previously informed Newman that he “may only pursue

       claims on his own behalf.” Appellant’s App. Vol. II p. 94 (Appellate Cause

       2475, Jan. 4, 2018 Order). We again remind Newman that, as a pro se litigant,

       he cannot assert claims on behalf of others.


[17]   To the extent Newman attempts to argue that the failure to serve the

       beneficiaries with the fee petition in some way impacts Newman’s

       constitutional rights, this argument is waived for Newman’s failure to make a

       cogent argument and for Newman’s failure to cite any relevant authority

       supporting the argument. See Ind. Appellate Rule 46(A)(8); Loomis, 764 N.E.2d

       at 668 (holding that the failure to present a cogent argument waives the issue for

       appellate review).




       Court of Appeals of Indiana | Memorandum Decision 20A-ES-140 | October 7, 2020   Page 10 of 21
                                              II. Waiver of Issues

[18]   Newman next argues that: (1) Attorney York was not properly sworn in as a

       witness; (2) Attorney York’s fee petition was not properly introduced into

       evidence; and (3) Attorney Mulvaney’s expert opinion was inadmissible and

       insufficient. We afford a trial court broad discretion in ruling on the

       admissibility of evidence. Sims v. Pappas, 73 N.E.3d 700, 705 (Ind. 2017). We

       will disturb the trial court’s ruling only where the trial court has abused its

       discretion. Id. “An abuse of discretion occurs when the trial court’s decision is

       clearly against the logic and effect of the facts and circumstances before it.” Id.


[19]   We note that Newman did not appear for the hearing on Attorney York’s

       petition for appellate attorney fees and that the trial court conducted the

       proceedings in a summary fashion. “Summary proceedings function to

       efficiently resolve disputes by allowing parties and the court to forego [sic] the

       use of formal rules of procedure and evidence and instead allow the court to

       base its findings and conclusions upon the arguments of counsel and limited

       evidence.” Bogner v. Bogner, 29 N.E.3d 733, 739 (Ind. 2015). Our Supreme

       Court has required a timely objection to summary proceedings. See id. at 741

       (holding that, “if Father did not want to proceed summarily and believed that a

       full evidentiary hearing was necessary, that objection should have been raised at

       the time of the hearing”).


[20]   Because Newman did not appear at the hearing, he did not object to the

       summary proceedings and did not object to the admission of any of the

       evidence he now argues was inadmissible. “Generally, a party cannot raise an
       Court of Appeals of Indiana | Memorandum Decision 20A-ES-140 | October 7, 2020   Page 11 of 21
       argument for the first time on appeal.” Anonymous, M.D. v. Hendricks, 994
N.E.2d 324, 327 (Ind. Ct. App. 2013). Accordingly, Newman has waived his

       contentions regarding the admission of this evidence.


[21]   To the extent Newman argues that Attorney Mulvaney’s opinion was

       insufficient because his opinion was based on “baseless and irrelevant factors”,

       this argument goes to the weight of the evidence, not the admissibility.

       Appellant’s Br. p. 32. “[T]he lack of facts and reasoning, which may be brought

       out on cross-examination of the expert, goes to the weight to be given to the

       expert’s opinion, not its admissibility.” Summerhill v. Klauer, 49 N.E.3d 175,

       182 (Ind. Ct. App. 2015). Accordingly, the trial court did not abuse its

       discretion.


                                    III. Payment of Fees to the Estate

[22]   Newman next argues that the trial court erred by ordering the appellate attorney

       fees to be paid to the Estate. Newman contends that the fees should have been

       ordered to be paid directly to Attorney York.


[23]   The trial court appointed Attorney York as successor personal representative of

       the Estate, and Attorney York was also attorney for the Estate. As such,

       Attorney York was entitled to compensation for his services. Indiana Code

       Section 29-1-10-13 provides: “An attorney performing services for the estate at

       the instance of the personal representative shall have such compensation

       therefor out of the estate as the court shall deem just and reasonable.” (emphasis

       added). In each of the appeals, appellate attorney fees were awarded to the


       Court of Appeals of Indiana | Memorandum Decision 20A-ES-140 | October 7, 2020   Page 12 of 21
       Attorney York as successor personal representative of the Estate, not in his

       individual capacity. Pursuant to Indiana Code Section 29-1-10-13, those

       appellate attorney fees must be paid out of the estate, and accordingly, the trial

       court properly ordered Newman to pay the attorney fee award to the Estate, not

       Attorney York.


                                                           IV. Bias

[24]   Newman argues that the trial court was biased and prejudiced against him. 3

       “Adverse rulings and findings by a trial judge are not sufficient reason to believe

       the judge has a personal bias or prejudice.” L.G. v. S.L., 88 N.E.3d 1069, 1073

       (Ind. 2018). We “credit judges with the ability to remain objective

       notwithstanding their having been exposed to information which might tend to

       prejudice lay persons.” Id. “The law presumes that a judge is unbiased and

       unprejudiced.” Id. “To overcome this presumption, the moving party must

       establish that the judge has personal prejudice for or against a party.” Id.

       “Such bias or prejudice exists only where there is an undisputed claim or the

       judge has expressed an opinion on the merits of the controversy before him [or

       her].” Id. “[P]rejudice must be shown by the judge’s trial conduct; it cannot be

       inferred from his [or her] subjective views.” Richardson v. Richardson, 34 N.E.3d
696, 703 (Ind. Ct. App. 2015). A party “must show that the trial judge’s action




       3
           There is no indication that Newman filed a motion for the recusal of the trial court.


       Court of Appeals of Indiana | Memorandum Decision 20A-ES-140 | October 7, 2020              Page 13 of 21
       and demeanor crossed the barrier of impartiality and prejudiced” that party’s

       case. Id. at 703-04.


[25]   In support of his argument that the trial court was biased against him, Newman

       contends: (1) in its order, the trial court called him “Newman” throughout the

       order rather than first calling him “Lawrence Newman”; (2) during the hearing,

       the trial court said it was “well aware of [Attorney York’s] credentials”; (3) the

       trial court noted in its order that Newman was a suspended attorney,

       “diminished the weight given to Newman’s legal position,” and “ostensibly

       intended to embarrass Newman”; (4) the trial court failed to discuss a long

       history of disputes between Newman and Attorney York; (5) during the

       hearing, the trial court asked Attorney Zaban if he had any questions for the

       witnesses; and (6) the case was withdrawn from the trial court pursuant to Trial

       Rule 53.1 on August 27, 2017, but remanded to the trial court by our Supreme

       Court on September 12, 2017. Appellant’s Br. p. 25.


[26]   None of Newman’s allegations overcomes the presumption that the trial court

       was unbiased and unprejudiced. Rather, Newman’s allegations are frivolous

       and fail to demonstrate that the trial court’s “action[s] and demeanor crossed

       the barrier of impartiality and prejudiced” Newman’s case in any way; has

       personal prejudice for or against Newman; or expressed an opinion on the

       merits of the controversy before him. Richardson, 34 N.E.3d at 703-04; L.G., 88
N.E.3d at 1073. Newman’s argument fails.




       Court of Appeals of Indiana | Memorandum Decision 20A-ES-140 | October 7, 2020   Page 14 of 21
                                V. Challenges to Prior Appellate Orders

[27]   Newman repeatedly challenges the orders from our Supreme Court and this

       Court awarding Attorney York, as appellee in the appeals, appellate attorney

       fees. We remind Newman that “[t]he doctrine of res judicata bars relitigation

       of an issue where there has been a final adjudication on the merits of the same

       issue between the same parties or their privies by a court of competent

       jurisdiction.” Counceller v. Counceller, 810 N.E.2d 372, 376 (Ind. Ct. App. 2004).

       To the extent Newman seeks to relitigate the final orders awarding appellate

       attorney fees by our Supreme Court and this Court, those issues are barred by

       res judicata.


                                    VI. Appellate Attorney Fee Award

[28]   Newman challenges the trial court’s award of $167,437.50 in appellate attorney

       fees. “We review a trial court’s award of attorney’s fees for an abuse of

       discretion.” River Ridge Dev. Auth. v. Outfront Media, LLC, 146 N.E.3d 906, 912

       (Ind. 2020). “An abuse of discretion occurs when the court’s decision either

       clearly contravenes the logic and effect of the facts and circumstances or

       misinterprets the law.” Id. “To make this determination, we review any

       findings of fact for clear error and any legal conclusions de novo.” Id.


[29]   Newman raises several challenges to the appellate attorney fee award. He

       contends: (1) the trial court applied the wrong legal standard; (2) the trial court

       awarded appellate attorney fees for time periods not covered by the orders

       awarding such fees; (3) the trial court awarded appellate attorney fees for time


       Court of Appeals of Indiana | Memorandum Decision 20A-ES-140 | October 7, 2020   Page 15 of 21
       that was not related to appellate work; (4) Attorney York’s claimed hours were

       “grossly-inflated”; and (5) the trial court should have sanctioned Attorney York

       for his “documented perjuries, false statements under oath, gross overcharging,

       charging for matters not connected with Newman’s Appeals, and charging for

       matters not subject to the appellate court’s orders granting appellate attorney

       fees.” Appellant’s Br. pp. 38, 54.


[30]   “In assessing what qualifies as a reasonable fee, trial courts have broad

       discretion in determining a fee award and may consider several factors.”

       Rainbow Realty Grp., Inc. v. Carter, 131 N.E.3d 168, 178 (Ind. 2019). “When

       evaluating the reasonableness of an attorney fee award, the starting point is the

       hours worked and the hourly rate charged.” Himsel v. Indiana Pork Producers

       Ass’n, 95 N.E.3d 101, 113 (Ind. Ct. App. 2018). “The trial court may consider a

       number of other factors, including the responsibility of the parties in incurring

       the attorney fees and the judge’s personal expertise and knowledge.” Id. “In

       addition, a court may consider the factors listed in Indiana Professional

       Conduct Rule 1.5(a) governing the reasonableness of a fee for disciplinary

       purposes, but it is not required to expressly do so.” Id. at 113-14.


[31]   At the hearing on Attorney York’s petition for appellate attorney fees, Attorney

       York presented evidence that he spent 453.20 hours addressing appellate issues.

       He conceded, based upon Newman’s response to his petition, that he

       improperly included 6.7 hours for addressing the petition to transfer in

       Appellate Cause No. 1721, for which Attorney York had not requested an

       award of appellate attorney fees. Accordingly, the trial court did not award

       Court of Appeals of Indiana | Memorandum Decision 20A-ES-140 | October 7, 2020   Page 16 of 21
       appellate attorney fees for those 6.7 hours. Attorney Mulvaney testified that:

       (1) an hourly rate of $375.00 per hour was reasonable; (2) a typical appeal

       usually costs a minimum of $30,000.00; and (3) the two appeals brought by

       Newman involved extraordinarily extensive, lengthy pleadings, including

       petitions for rehearing and petitions for transfer.


[32]   In its order, the trial court found that: “[t]he two Appellate Cases involved

       numerous and extensive filings by Newman, which went beyond the normal

       amount of briefing for appeals, and which required consideration of and

       responses by York”; “York expended 446.5 hours in providing reasonable, just,

       and successful appellate services to the Estate in the Appellate Cases, as

       documented in York’s Appellate Time Records”; and “[a] reasonable rate for

       York’s appellate services is $375.00 per hour.” Appellant’s App. Vol. II p. 92.

       We find no indication that the trial court used the wrong standard in assessing

       the attorney fees, as alleged by Newman.


[33]   Newman challenges Attorney York’s claim of forty-two hours of work between

       October 26, 2017, and January 6, 2018, for Attorney York’s first motion to

       dismiss in Appellate Cause No. 2475. On September 12, 2018, this Court

       granted Attorney York’s second motion to dismiss the appeal, granted Attorney

       York’s request for appellate attorney fees, and remanded to the trial court to

       calculate the amount of appellate attorney fees. Our order did not limit the

       appellate attorney fees to those that addressed the second motion to dismiss.

       Accordingly, the trial court did not abuse its discretion by awarding appellate

       attorney fees for those forty-two claimed hours.

       Court of Appeals of Indiana | Memorandum Decision 20A-ES-140 | October 7, 2020   Page 17 of 21
[34]   Newman also challenges the trial court’s award of appellate attorney fees for

       Attorney York’s claimed hours on September 26, 2018, for Appellate Cause

       No. 2475. Attorney York’s time entry for that date provides: “Consider and

       research regarding Motion to Reconsider Appellate Order. Research and

       memo regarding appellate attorneys’ fees. Review Beverly’s deposition. Work

       on Response to Motion to Reconsider.” Appellant’s App. Vol. II p. 136.

       Newman claims that Beverly’s deposition did not relate to the appeal. At the

       hearing, Attorney York, however, testified that Beverly’s deposition related to

       the injunction, which was a subject of the appeal. Accordingly, the trial court

       did not abuse its discretion by awarding those appellate attorney fees.


[35]   Additionally, Newman challenges 25.7 hours that Attorney York claimed

       between January 29, 2019, and February 5, 2019, for preparing a response to

       Newman’s petition for rehearing in Appellate Cause No. 1721. In our

       memorandum decision in Appellate Cause No. 1721, we held: “[W]e conclude

       that Attorney York as personal representative is entitled to appellate attorney

       fees, and we remand to the trial court to determine the proper amount of the

       appellate fee award.” Appellate Cause No. 1721, slip op. at 18. Newman then

       filed a petition for rehearing, which Attorney York responded to, and this Court

       denied the petition for rehearing. Our memorandum decision was broadly

       worded and did not limit the appellate attorney fee award; we cannot say the

       trial court abused its discretion by awarding appellate attorney fees for Attorney

       York preparing the response to Newman’s petition for rehearing.




       Court of Appeals of Indiana | Memorandum Decision 20A-ES-140 | October 7, 2020   Page 18 of 21
[36]   Next, Newman contends that Attorney York spent too much time responding

       to several of Newman’s pleadings. Newman instituted several frivolous

       appeals; filed numerous, lengthy petitions at every opportunity; and has been

       generally overly-litigious. Given the number, length, and often rambling nature

       of Newman’s filings, we find Newman’s argument that Attorney York spent

       too much time responding to Newman to be unavailing.


[37]   Newman also argues that the trial court should have sanctioned Attorney York

       rather than awarding him appellate attorney fees. We see no indication that

       Newman requested such a sanction. Moreover, given Newman’s litigiousness

       and the difficulty involved in addressing Newman’s filings, we find no

       indication that Attorney York’s requested fees were “obviously inflated,”

       “shocking to the conscience,” or “grossly excessive” as Newman contends.

       Appellant’s Br. p. 54. Newman’s contention that the trial court should have

       sanctioned Attorney York fails.


[38]   Attorney York’s requested appellate attorney fees were reasonable, and the trial

       court did not abuse its discretion by awarding Attorney York, as personal

       representative, $167,437.50 in appellate attorney fees. Although it is a large

       attorney fee award, it is warranted by Newman’s conduct. We note that

       “[g]ross abuse of the right to appellate review ‘crowds our court to the

       detriment of meritorious actions, and should not go unrebuked.’” Posey v.

       Lafayette Bank & Tr. Co., 512 N.E.2d 155, 156 (Ind. 1987) (quoting Marshall v.

       Reeves, 262 Ind. 403, 404, 316 N.E.2d 828, 830 (1974)), cert. denied, 485 U.S.
988, 108 S. Ct. 1292 (1988).

       Court of Appeals of Indiana | Memorandum Decision 20A-ES-140 | October 7, 2020   Page 19 of 21
                                         VII. Constitutional Claims

[39]   Finally, Newman contends that the appellate attorney fee award violated his

       rights under the Eighth Amendment and the Fourteenth Amendment of the

       United States Constitution and Article 1, Section 16 of the Indiana

       Constitution.


[40]   The Eighth Amendment provides: “Excessive bail shall not be required, nor

       excessive fines imposed, nor cruel and unusual punishments inflicted.”

       Similarly, Article 1, Section 16 of the Indiana Constitution provides: “Excessive

       bail shall not be required. Excessive fines shall not be imposed. Cruel and

       unusual punishments shall not be inflicted. All penalties shall be proportioned

       to the nature of the offense.” Newman seems to argue that the appellate

       attorney fee award is an excessive fine. Newman, however, cites no authority

       for the proposition that appellate attorney fees awarded in an estate matter,

       pursuant to Indiana Appellate Rule 66, qualify as an “excessive fine” under

       either constitutional provision. This argument is waived for Newman’s failure

       to make a cogent argument. See Ind. Appellate Rule 46(A)(8); Loomis, 764
N.E.2d at 668 (holding that the failure to present a cogent argument waives the

       issue for appellate review).


[41]   Newman also argues that the appellate attorney fee award violates his rights

       under the Privileges and Immunities Clause of the Fourteenth Amendment,

       which provides: “No State shall make or enforce any law which shall abridge

       the privileges or immunities of citizens of the United States.” Newman argues

       that the appellate attorney fees award was an excessive fine prohibited by the
       Court of Appeals of Indiana | Memorandum Decision 20A-ES-140 | October 7, 2020   Page 20 of 21
       Privileges and Immunities Clause. Newman, however, again cites no authority

       for the proposition that appellate attorney fees awarded in an estate matter

       pursuant to Indiana Appellate Rule 66 qualify as an “excessive fine.” This

       argument is waived for Newman’s failure to make a cogent argument. See Ind.

       Appellate Rule 46(A)(8); Loomis, 764 N.E.2d at 668 (holding that the failure to

       present a cogent argument waives the issue for appellate review).


                                                 Conclusion
[42]   The trial court properly awarded $167,437.50 in appellate attorney fees

       pursuant to multiple orders in Appellate Cause No. 2475 and Appellate Cause

       No. 1721. We affirm.


[43]   Affirmed.


       Kirsch, J., and Pyle, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-ES-140 | October 7, 2020   Page 21 of 21